Citation Nr: 9902806	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder involving the upper and lower extremities, to 
include as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder, to 
include as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 until March 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision  of September 1992 from the Phoenix, Arizona 
Regional Office (RO) which denied service connection for a 
neurological disability involving the upper and lower 
extremities, and a skin disorder, to include as residuals of 
exposure to Agent Orange. 

This case was remanded by a decision of the Board dated in 
July 1996 and is once again before the signatory Member for 
appropriate disposition.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant and his representative contend that service 
connection is warranted for a neurological disability 
involving the upper and lower extremities, and a skin 
disorder, which are of service onset, or developed from the 
veterans exposure to the herbicide Agent Orange in Vietnam.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claims for entitlement 
to service connection for a neurologic disability involving 
the upper and lower extremities, and a skin disorder, to 
include as residuals of exposure to Agent Orange, are not 
well grounded.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a 
neurological disability involving the upper and lower 
extremities, and a skin disorder, to include as residuals of 
exposure to Agent Orange, are not supported by cognizable 
evidence showing that the appeals are cognizable or capable 
of substantiation.

2.  There is no medical evidence of record of a nexus between 
the veterans claimed neurological symptomatology and skin 
disorder, and any incident of his active duty service. 

3.  The most recent medical evidence does not reflect current 
disabilities of the upper and lower extremities or the skin.


CONCLUSION OF LAW

The appellants claims of entitlement to service connection 
for a neurological disability involving the upper and lower 
extremities, and a skin disorder, to include as residuals of 
exposure to Agent Orange are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for a 
neurologic disability involving the upper and lower 
extremities, and a skin disorder, to include as residuals of 
exposure to Agent Orange while in service.  The record 
confirms that he served in the Republic of Vietnam during the 
Vietnam War era. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).

Additionally, there is a statutory presumption that certain 
diseases are the result of exposure to an herbicide in 
service.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1998).  The inclusion of certain diseases, as 
opposed to others, within the list of presumptive disorders 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1); 
61 Fed. Reg. 41,368-41, 371 (1996).  The pertinent 
regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. §§ 3.307(a)(6), 3.307(d) are 
met, even though there is no record of such disease during 
service:  chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (1998). 

The Board must now consider the threshold issue of whether 
the appellant has presented well-grounded claims.  In this 
regard, he has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claims 
need not be conclusive, they must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of well-grounded 
claims, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The service medical records show the veteran was seen in the 
aid station throughout January and February 1969 for what was 
noted to be sores on the feet which eventually affected his 
left ankle.  The wounds were cleaned and dressed frequently, 
but no definitive diagnosis was rendered in this regard.  No 
upper or lower extremity or neurologic complaints or abnormal 
findings were recorded during service.  Upon examination in 
January 1970 for release from active duty, the veteran 
indicated that he had had a skin problem.  The medical 
examiner commented that these were sores from Vietnam.  
The skin, and musculoskeletal and neurologic systems were 
evaluated as normal.  

The postservice record reveals that the veteran was evaluated 
for compensation and pension purposes in March 1971 for a 
condition not pertinent to this appeal.  The skin and 
neurologic system were evaluated as normal at that time.  No 
complaints regarding the extremities or skin were noted.  No 
reference to complaints or findings with respect the skin or 
extremities were recorded upon VA examination in November 
1987.

The veteran presented testimony upon personal hearing on 
appeal in March 1994 to the effect that he spent a great deal 
of time in and about the Mekong Delta while in Vietnam where 
he was exposed to the Agent Orange defoliant.  He stated that 
he did not immediately experience any skin or extremity 
symptoms, but that in the mid to late 1970s, he began to 
develop a generalized reddish rash throughout the year which 
occurred about three times a month.  He also related that 
symptoms of numbness and tingling of the upper and lower 
extremities had also become manifest during the same time 
frame, and that he had sought treatment for such at the VA in 
1985 or 1986.  The veteran said that he experienced such 
symptoms about once a month and had been told by his 
physician that they were the result of chemical exposure to 
Agent Orange.  

Received at the hearing on appeal was a private clinic record 
indicating that the appellant had obtained treatment for 
complaints of itching and a generalized rash of the arms in 
October 1993.  It was noted that he had a 20 year history of 
rash and sensitive skin with exposure to colognes and 
chemicals.  Examination disclosed an erythematous eczematous 
outbreak of the left upper arm and left forearm ,and brownish 
erythematous papules on the buttocks.  These appear to have 
been assessed as atopic dermatitis and folliculitis, 
respectively. 

VA outpatient clinic records dated between 1985 and 1986 were 
received showing treatment for a complaint of musculoskeletal 
pain in September 1986.  No diagnosis or reference to Agent 
Orange was recorded during that time frame.  

The veteran was afforded a VA examination of the lower 
extremities in September 1997 where he rendered a history of 
recurrent but not continuous sensory disturbance in the arms 
and legs since returning from Vietnam in 1970.  It was 
reported that he described the symptoms as a feeling of 
tingling going down both arms that was like a scalding 
sensation.  He indicated that this occurred several times a 
day, and that there were the same type of disturbances going 
down the back of both legs which were less frequent in 
nature.  

Examination of the outstretched hands revealed no drift or 
droop, and finger-to-nose testing with eyes closed was 
accurate.  The sensory threshold for vibration in the upper 
and lower extremities was normal.  Vibration and joint 
position sense was normal.  The examiner indicated that there 
was some subjective loss of sharpness in the arms and in the 
lower extremities below the ankles.  It was noted, however, 
that the stretch reflexes were quite brisk at the knees and 
ankles without clonus, and that no pathologic reflexes were 
encountered.  Gait and station were normal.  

The examiner stated that the veterans claims folder had been 
extensively reviewed and that there were no neurologic 
entries in it.  It was commented that the length of the 
symptoms and lack of loss of reflexes in the lower 
extremities would argue against a sensory neuropathy 
involving large fibers, but would not necessarily exclude 
small fiber involvement.  He added that the latter was 
difficult to quantitiate and that nerve conduction studies 
would be ordered for the upper and lower extremities, with 
particular emphasis on the sensory responses.  It was noted 
that a final impression would be rendered following receipt 
of that diagnostic studies report.

Nerve conduction studies were subsequently performed in 
September 1997; the results of which were interpreted as 
normal with no evidence of sensory neuropathy.  

The appellant was also afforded a VA skin examination in 
September 1997.  He provided a history indicating that while 
in Vietnam, he was in a constantly wet environment and was 
exposed to Agent Orange.  He stated that he would get rashes, 
some with pus, involving the neck, face, legs, buttocks, 
upper back and arms.  He related that he would go to sick 
call and that treatments were prescribed, but that these had 
not helped.  

The veteran stated that when he returned to the United 
States, the rashes got better and less frequent.  He said 
that he consulted a doctor in 1993 or 1994 who told him that 
he probably had sensitive skin to begin with which had been 
aggravated by the exposures in Vietnam.  The veteran related 
that the rashes had worsened during the past year, but that 
he had received no treatment for the past two years.  

The examiner noted that no eruptions were seen at the time of 
the current examination.  A diagnosis of history of recurrent 
eczema of undiagnosed type was rendered.  

After reviewing the evidence as a whole, the Board is unable 
to find that the appellant has presented a well-grounded 
claim.  To begin with, there is no medical evidence that a 
neurologic disorder of the arms and legs, or a skin disorder, 
as described by the veteran, was present in service, or 
shortly thereafter when he was examined in March 1971, or for 
many years thereafter.  While the veteran was noted to have 
been treated for sores of the feet and left ankle in service 
over the course of weeks, there is no showing that they 
developed into a chronic disorder.  See 38 C.F.R.§ 1110; 
38 C.F.R. § 3.303.  Moreover, there are no current diagnoses 
involving the upper and lower extremities and the skin in 
this case which are subject to presumptive application under 
38 C.F.R. § 3.309(e) as outlined above.

The Board has carefully considered the statements and 
testimony of the appellant that Agent Orange played a role in 
the development of current upper and lower extremity 
symptomatology and a skin disorder.  Significantly, however, 
no medical evidence has been received which shows that an 
association exists between the development of the claimed 
neurologic symptoms of the arms and legs and skin, and 
exposure to Agent Orange.  The appellant maintains that he 
was told by one of his doctors that Agent Orange exposure was 
the cause of his upper and lower extremity symptomatology.  
The Board points out, however, that any statement of an 
appellant as to what a doctor told him is insufficient to 
establish a medical diagnosis.  See Warren v. Brown, 6 
Vet.App. 4, 6 (1993).  In sum, the only evidence suggesting 
that there is a relationship between the veterans claimed 
disabilities and his exposure to Agent Orange has been that 
submitted by the appellant.  However, as a layperson who is 
untrained in the field of medicine, he is not competent to 
offer an opinion which requires specialized knowledge and 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The record simply does not contain any competent evidence in 
the form of medical records or a medical opinion which in any 
way tend to show that the veterans upper and lower extremity 
symptomatology and a skin disorder were incurred in or 
aggravated during service, or was the result of a disease 
occasioned by Agent Orange exposure.  Moreover, most recent 
VA examinations disclosed no current disabilities of either 
the upper or lower extremities or the skin.  In this regard, 
a claim for service-connection must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 .Vet. 
App. 223, 225 (1992).  As a well-grounded claim must be 
supported by evidence, more than merely allegations, Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992), the Board must 
find that these claims are not well grounded.  Accordingly, 
the appellants claims for entitlement to service connection 
for a neurologic disability of the upper and lower 
extremities and a skin disorder must also be found to not be 
well-grounded, and the appeals must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board recognizes that these appeals are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the veterans claims on the merits while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist or could be obtained, that, if true would make this 
claim plausible  See generally McKnight v. Gober, 131 
F.3rd 1483 (fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995.


ORDER

Service connection for a neurologic disability involving the 
upper and lower extremities, to include as a residual of 
Agent Orange exposure, is not well grounded and is therefore 
denied.

Service connection for a skin disorder, to include as a 
residual of exposure to Agent Orange, is not well grounded 
and is therefore denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
